PER CURIAM: *
The judgment of the district court entered April 20, 2006, is AFFIRMED for essentially the reasons given in its Order and Reasons, Thompson v. Nissan North America, Inc., 429 F.Supp.2d 759 (E.D.La.2006), entered on the same date. The pending Motion For Judicial Notice is DENIED.
AFFIRMED. MOTION DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.